DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement filed 24 May 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
(Note that the missing reference, JP11228180, has been considered and made of record on the attached PTO-892.)


Claim Rejections - 35 USC § 103
Claims 1-3, 5, 6 and 8-11 are rejected 35 U.S.C. 103 as being unpatentable Nagashima (US 4,755,488) in view of Koyama et al. (JPH0323237), as evidenced by Ackerman et al. (US 4,074,993) and Beall et al. (“Ion-Exchange in Glass-Ceramics,” Front. Mater., 23 August 2016).
As to claims 1-3 and 10, Nagashima discloses a chemically strengthened glass ceramic (i.e., crystallized glass).  See the abstract.  The glass ceramic is β spodumene which is ion exchange strengthened with a KNO3 salt bath.  See col. 2, lines 16-23 and col. 3, lines 25-26.  The ranges of the composition of Nagashima closely overlap the glass ceramic composition recited in instant claims 1 and 10 with the exception of SnO2.  See the abstract.  Overlapping ranges have been held to establish prima facie obviousness.  Nagashima discloses P2O5, ZrO2 and TiO2 are crystallization promotors.  See col. 2, lines 47-48.
Nagashima differs from claims 1 and 10 by failing to disclose 1-6 mass% SnO2.
Koyama et al. discloses a β spodumene glass ceramic having closely overlapping ranges of with the glass recited in claims 1 and 10 including 1-4 wt% SnO2 and 1-4 wt% ZrO2 as crystallization accelerators (i.e., promotors).  See the abstract.  Employing SnO2 and ZrO2 as crystallization accelerators result in a glass ceramic having excellent heat resistant and decreased thermal expansion.  See the abstract.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the crystallization promoters of Nagashima with 1-4 wt% SnO2 and 1-4 wt% ZrO2 as suggested by Koyama et al. because the resultant glass ceramic would have excellent heat resistant and decreased thermal expansion.
The remaining composition limitations of Nagashima and Koyama et al. are compatible as shown below:

Claims 1 and 10
Nagashima et al.
Koyama et al.
SiO2
58-70
55-75
60-75
Al2O3
15-30
15-30
15-30
Li2O
2-10
2-6
2.5-6
Na2O
0-5
1-5
0-4
K2O
0-2

0-4
SnO2
1-6

1-4
ZrO2
0.5-6

1-4
P2O5
0-6


Na2O+K2O
2-5

0-4
P2O5+ZrO2+TiO2

3-9

As2O3
0




Nagashima et al. does not disclose the change of the x-ray diffraction pattern between the surface and the interior.  However, this feature is inherent to a β spodumene that is ion exchanged with potassium ions as evidenced by Ackerman et al. in the table in column 11, which shows a shift to higher d-spacing (lower two-theta) after ion exchange and a decrease in intensity.
The combined teachings of Nagashima and Koyama et al. suggest a glass ceramic containing 1-4 wt% SnO2, which overlaps the ranges recited in claims 5 and 11. 
One of ordinary skill in the art would have expected the glass ceramic of Nagashima and Koyama et al. to have the haze of instant claim 6 because the references have the same phase and as the present invention. 
One of ordinary skill in the art would have expected the glass ceramic of Nagashima and Koyama et al. to have the thermal expansion coefficient of instant claim 8 because the references have the same phase and composition as the present invention. See Beall, page 6, section titled “Ion-exchange in Spodumene Glass-Ceramic.”
As to claim 9, Nagashima discloses a Vickers hardness of 1030.  See col 4, line 11.
As to claim 10, Nagashima discloses crystallizing a glass and ion exchanging the glass ceramic with potassium.  See col. 3, lines 19-28.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (US 4,755,488) in view of Koyama et al. (JPH0323237), as evidenced by Ackerman et al. (US 4,074,993) and Beall et al. (“Ion-Exchange in Glass-Ceramics,” Front. Mater., 23 August 2016) as applied to claim 1 above, and further in view of Oram et al. (US 2016/0122240).
Nagashima and Koyama et al. teach an ion exchange strengthened β spodumene glass ceramic.  See the abstract and col. 2, lines 16-19 of Nagashima and the abstract of Koyama et al.  Nagashima and Koyama et al. discloses that each of the glass ceramics is transparent.  See the abstracts of each reference.  Therefore, one of ordinary skill in the art would have presumed that the glass ceramics of the prior art have a transmission of greater than 70% at 0.8 mm. 
Nagashima teaches strengthening the glass ceramic by ion exchanging but fails to teach the characteristics of the stress profile such as a surface compressive stress of 600 MPa or more, a depth of compressive layer of 80 µm or more, or the depth at which the glass ceramic has a stress decreases to 50 MPa as recited in claims 4 and 7.
Oram et al. discloses glass articles having a surface compressive stress of greater than 700 MPa and a depth of compression of greater than 0.15·t.  See the abstract.  The thickness of the glass article is 0.2 to 1.5 mm; therefore, Oram et al. suggests a depth of compression of greater than 0.15*1.5 mm = 0.225 mm, i.e., > 225 µm.  Oram et al. defines a glass article as including glass ceramics.  See paragraph [0019].
Therefore, it would have been obvious to one of ordinary skill in the art to have ion exchange strengthened the glass ceramic of Nagashima to a compressive stress of greater than 700 MPa, and depth of compression of greater than 225 µm in accordance with Oram et al. because such profiles are deep profiles that do not exhibit frangible behavior.
As to claim 7, Oram teaches a deep stress profile in which the glass article has a compressive stress in excess of 50 MPa at 80 µm in Figure 5.

Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are not persuasive. 
Applicants state that they have established unexpected CS0 and depth of compression when β spodumene is the glass ceramic as compared to β quartz.  Applicants cite examples 1-11 and 13 in Tables 4 and 5 for the evidence.  However, example 13 (β quartz) is not ion exchange strengthened in the same manner as examples 1-11.  See paragraph [0091] of the specification as originally filed.  It is unclear whether CS0 and depth of compression in the β quartz example are due to the different processing or different crystalline phase.  
Applicants argue that Koyama et al. prefers β quartz over β spodumene.  The argument is true, but a “examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784